DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 7/5/2022, in which claims 1 – 2 and 18 was amended, claims 21 – 22 was added, and claims 1 – 22 was presented for further examination.
3.	Claims 1 – 22 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 
Response to Arguments
5.	Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. (see Remarks below).

Remarks
6.1	As per amended claim 1, applicant argues in substance in pages 6 - 8 that Konik et al (US 2016/0171235 A1) and Pandey et al (US 2020/0042647 A1) does not disclose determine one or more scores associated with the query, wherein if the query includes user defined code containing custom written instructions for running by a back-end computer resource configured to perform a processing task on one or more datasets, at least one of the scores is based at least in part on the query including the user defined code.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Konik et al (US 2016/0171235 A1) and Pandey et al (US 2020/0042647 A1) specifically disclose all the limitation of claim 1 including the features of determine one or more scores associated with the query, wherein if the query includes user defined code containing custom written instructions for running by a back-end computer resource configured to perform a processing task on one or more datasets, at least one of the scores is based at least in part on the query including the user defined code (para.[0038] – para.[0040]).
	Konik discloses  determination of whether a query is requesting values of  sensitive data. A security score is computed for the query, determined whether the score is above threshold, and performed a restricted action if the query score is above a threshold (see para.[0003]). The received query is directed to query optimizer who analyzes the query attributes to compute a score for the query. The analyzed parameter may include different attributes of the query, source of the query, and the targeted data (see para.[0038]).
	As explained above, the query component  or parameter analyzed by query optimizer to generate a score for the query includes  different attributes of the query and source of the query. It is well understood by person of ordinary skill in the art that component of the query being analyzed by query optimizer were directed to access or perform specific instruction on the receive data end and query are normally specified by the user to retrieve information or perform a specific operation.
6.2	Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Konik et al (US 2016/0171235 A1), in view of Pandey et al (US 2020/0042647 A1)
As per claim 1, Konik et al (US 2016/0171235 A1) discloses,
A system comprising: one or more computer processors configured to execute computer-executable instructions to cause the system to at least: receive a query indicating a request to perform a processing operation on a portion of one or more data sets (para.[0012]; “computer 102 generally includes a processor 104 which obtains instructions and data via a bus 120 from a memory 106 and/or a storage” and para.[0038]; “receive a query targeting secure tables in the database”).
determine one or more scores associated with the query (para.[0038]; “query optimizer 114 may score the query in order to determine whether the query should be executed”). 
wherein if the query includes user defined code, containing custom written instructions for running by a back-end computer resource configured to perform a processing task on one or more datasets (para.[0038]; “scoring the query, the query optimizer 114 analyzes different attributes of the query, the source of the query” and para.[0039]; “query optimizer 114 may perform any number and type of analyses in scoring a query”).
at least one of the scores is based at least in part on the query including the user defined code (para.[0038]; “scoring the query, the query optimizer 114 analyzes different attributes of the query, the source of the query, and the targeted data to ensure that the query is not a malicious attempt to obtain sensitive information”).
determine, based on the received query and on the determined one or more scores, a compute request configured to be processed by the back-end computer resource (para.[0038]; “the query optimizer 114 may perform a predefined operation to restrict processing of the query upon determining that the score computed for the query at step 240 exceeds the relevant security threshold for the query”).
provide the compute request to the back-end computer resource, wherein if the query includes user defined code (para.[0040]; “if the query contains an open-ended predicate, the query optimizer 114 may compute a score for the query reflecting a
higher likelihood that the query is not legitimate, and should be blocked. Similarly, if the query has a specific predicate, the query optimizer 114 may compute a score for the query reflecting a higher likelihood that the query is legitimate”).
the compute request includes instructions to mitigate a risk of processing the user defined code by the back-end computer resource (para.[0039]; “query optimizer 114 may perform the steps of the method 300 to determine whether a query is maliciously attempting to obtain sensitive data”). 
	Konik does not specifically disclose wherein if the query includes user defined code, at least one of the scores is based at least in part on the query including user defined code; determine, based on the received query and on the determined one or more scores, a compute request to be processed by a back-end computer resource, provide the compute request to the back-end computer resource, wherein if the query includes user defined code, and store processing information related to the processing operation of the compute request by the back-end computer resource as historical information.
	However, Pandey et al (US 2020/0042647 A1) in an analogous art discloses,
and store processing information related to the processing operation of the compute request by the back-end computer resource as historical information (para.[0027]; “monitors and examines individual queries and/or all the queries, in order to generate a (regularly-updated) data resource for utilization in cognitive analyses” and para.[0028]; “code generates and maintains the cognitive repository 340 by analyzing all
the query executions ( or a given sample of the queries, depending on implementations) on the database resource 330 through the current time/date and progressively builds
the cognitive repository”)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database. 

As per claim 2, the rejection of claim 1 is incorporated and further Konik et al (US 2016/0171235 A1) discloses,
wherein the back-end computer resource that receives the query is indicated by the highest score of the one or more scores associated with the query (para.[0036]; “rules may also include security thresholds that apply to scores for queries computed by the query optimizer”).

As per claim 3, the rejection of claim 1 is incorporated and further Konik et al (US 2016/0171235 A1) discloses,
wherein at least one of the scores is based on the originator of the query (para.[0038]; “query optimizer 114 analyzes different attributes of the query, the source of the query”).  

As per claim 4, the rejection of claim 3 is incorporated and further Konik et al (US 2016/0171235 A1) discloses,
wherein the originator is associated with a predefined group of a number of groups that the query maybe associated with (para.[0038]; “analyzes different attributes of the query, the source of the query”).  

As per claim 5, the rejection of claim 1 is incorporated and further Konik et al (US 2016/0171235 A1) discloses,
wherein at least one of the scores is based at least in part on a type or characteristic of the query (para.[0038]; “query optimizer 114 analyzes different attributes of the query, the source of the query”).  
 
As per claim 6, the rejection of claim 1 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein at least one of the scores is based at least in part on stored historical information (para.[0041]; “queries predicted to be time-intensive, in accordance with part resource availability, per the historical data”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 7, the rejection of claim 6 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein the historical information includes processing time (para.[0041]; “queries predicted to be time-intensive, in accordance with part resource availability, per the historical data”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.  

As per claim 8, the rejection of claim 6 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein the historical information includes the size of the data set (para.[0042]; “size of resources upon which requested queries are to execute (e.g., FIG. 3, database resource 330) can also be a consideration in the cognitive analysis”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 9, the rejection of claim 6 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein the historical information includes characteristics of the computer resource (para.[0036]; “usage of resources of a computing section in which the requested query is submitted for execution”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 10, the rejection of claim 6 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein the historical information includes query originator data (para.[0036]; “network connectivity from a client executing a query to the resource(s) upon which the query is to be executed”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 11, the rejection of claim 6 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein the historical information includes data set information corresponding to a particular data set processed by a back-end computer resource (para.[0036]; “databases 420 comprising intermediate data related to various queries, are attributes related to one or more of the query structure, query execution history, query type, optimizer plan, and/or third party software relevant to the requested query”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 12, the rejection of claim 6 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to at least receive processing information from two or more back-end computer resources and save the processing information as historical information (para.[0036]; “databases 420 comprising intermediate data related to various queries, are attributes related to one or more of the query structure, query execution history, query type, optimizer plan, and/or third party software relevant to the requested query”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 13, the rejection of claim 6 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to control a lifecycle parameter of the back-end computer resources (para.[0036]; “databases 420 comprising intermediate data related to various queries, are attributes related to one or more of the query structure, query execution history, query type, optimizer plan, and/or third party software relevant to the requested query”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 14, the rejection of claim 13 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein controlling a lifecycle parameter comprises setting a stop parameter of a back-end computer resource (para.[0034]; “this pre-check can be enabled by utilizing a parameter, e.g., QUERY_EXECUTION_PRECHECK and specifying which queries should receive this scrutiny, e.g., through a MONITOR setting”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 15, the rejection of claim 13 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein controlling a lifecycle parameter comprises setting a start parameter of a back-end computer resource (para.[0034]; “this pre-check can be enabled by utilizing a parameter, e.g., QUERY_EXECUTION_PRECHECK and specifying which queries should receive this scrutiny, e.g., through a MONITOR setting”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 16, the rejection of claim 13 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein controlling a lifecycle parameter comprises controlling a start of back-end computer resources with similar compute parameters (para.[0034]; “this pre-check can be enabled by utilizing a parameter, e.g., QUERY_EXECUTION_PRECHECK and specifying which queries should receive this scrutiny, e.g., through a MONITOR setting”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.
  
As per claim 17, the rejection of claim 13 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
wherein the one or more computer hardware processors are further configured to execute computer-executable instructions to start a particular back- end computer resource for a query with user defined code and stop the particular back-end computer resource when the compute request is completed (para.[0034]; “this pre-check can be enabled by utilizing a parameter, e.g., QUERY_EXECUTION_PRECHECK and specifying which queries should receive this scrutiny, e.g., through a MONITOR setting”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.


Claim 18 is a method claim corresponding to system claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

As per claim 19, the rejection of claim 18 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
further comprising starting the back-end computer resource for a query with user defined code, and stopping the back-end computer resource when the compute request is completed (para.[0034]; “this pre-check can be enabled by utilizing a parameter, e.g., QUERY_EXECUTION_PRECHECK and specifying which queries should receive this scrutiny, e.g., through a MONITOR setting”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score of a query to be executed on secure data of the system of Konik to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 20, the rejection of claim 18 is incorporated and further Pandey et al (US 2020/0042647 A1) discloses,
further comprising: determining the query includes user defined code; determining a stop parameter based on the user defined code; starting the back-end computer resource; providing a compute request to the backend computer resource; and stopping the backend computer resource based on the stop parameter (para.[0034]; “this pre-check can be enabled by utilizing a parameter, e.g., QUERY_EXECUTION_PRECHECK and specifying which queries should receive this scrutiny, e.g., through a MONITOR setting”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate cognitive analysis of query to be executed on database of the system of Pandey into computation of security score for a query to be executed on secure data to detect anomalies and resources consumption of the query for identify potential problem that may arise upon execution of the query, thereby protecting the integrity of the data in the database.

As per claim 21, the rejection of claim 1 is incorporated and further Konik et al (US 2016/0171235 A1) discloses,
wherein the custom written instructions are not selectable from a user interface (para.[0003]; “a received query”, thus, parameter of the query is interpreted as “custom written instructions” as claimed). 

Claim 22 is a method claim corresponding to system claim 21, and rejected under the same reason set forth in connection to the rejection of claim 21 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



8/27/2022